OPINION DENYING A PETITION FOR REHEARING.

Per Curiam:

In a motion for a rehearing the defendant in error very forcibly urges a reconsideration of the decision in this case, contending that the conclusion reached by the court is not only against the weight of authority but is supported by but one case— that of Sharp v. Cheatham, 88 Mo. 498, 57 Am. Rep. 433. The motion includes a review of the cases cited *762in that part of the editorial note from volume 89 of the American State Reports, page 941, which is quoted in the foregoing opinion. In the course of this review it is pointed out that some of these cases do not at all sustain the proposition in support of which they are cited; that others — those from New York and Illinois —are against the law as it is now established in those states; that others — those from Pennsylvania and Iowa — are controlled by special statutes; that others originate in contracts containing express provisions that their covenants run with the land; that one of them — an Ohio case — is based in part upon New York decisions that have since been overruled. The note in question was quoted chiefly for its clear statement of the argument in favor of what may be called the cross-easement theory. In this view it is unaffected by the considerations just noted, but so far as it purports to exhibit the law as settled by adjudication its force is to some extent diminished by them.. It must be conceded also that none of the cases in which the right to receive compensation from one using a party wall already built is held to pass to the grantee of the builder arose upon a contract precisely like the one here involved. Nevertheless the fact remains that the weight of authority supports the view that party-wall contracts may be so drawn as to have this effect, and that in each case the question is whether such is the intention of the parties, as shown by the language used. Moreover there is abundant authority for the proposition that this intention may be inferred from a provision that the money shall be paid to the first builder or his assigns. (See 66 L. R. A. 678, note, and Platt v. Eggleston et al., 20 Ohio St. 414.) In Loyal Mystic Legion v. Jones, 102 N. W. (Neb.) 621, the use of the word “grantees” in this connection is held to be evidence of such intention, while the word “assigns” is said not to be sufficient for that purpose, because it is better adapted to describe one who acquires *763personalty by assignment than one who takes realty by deed. It is true that “grantees” is a less equivocal word than “assigns,” but the latter is held rather to indicate the successor in title to real property than the assignee of a personal right. In Bouvier’s Law Dictionary (title “Assigns”) it is said that it is now seldom used except in the phrase in deeds “heirs, executors, and assigns.” In King v. Wight, 155 Mass. 444, 446, 29 N. E. 644, it was said:
“It is expressly provided that the agreement shall be binding on them [the parties] and their heirs and assigns forever, meaning clearly that the heirs and assigns of each shall succeed with the estate to the same rights and liabilities under the agreement which their predecessor in title had or might have.”
In Adams v. Noble, 120 Mich, 545, 79 N. W. 810, the court said:
“It is insisted . . . that a distinction is to be made between the cases where the covenant to reimburse is personal to the party who built the wall, and those where the covenant to reimburse is by one party, his heirs, executors, administrators, or assigns, to the other party, his heirs, executors, administrators, or assigns, and that this contract belongs to the last-named class. It is urged that, when this distinction is borne in mind, the conflict between the authorities is more apparent than real. It is difficult to harmonize all the authorities, but we think they may fairly be divided into two classes — one class holding that the covenant for payment is personal, and does not run with the land, when it is apparent from the contract that the payment should be made to the party building the wall, and there are no words indicating that the right to receive payment shall pass to his assigns; the second class holding that the covenant runs with the land, and passes to the purchaser or assignee, when the contract evinces such intention, and where the language used is between the parties and their assigns, and the contract declares the covenant shall be perpetual, and binding upon the parties and their heirs and assigns.”
*764Likewise it was said, in Conduitt v. Ross, 102 Ind. 166, 170, 26 N. E. 198:
“It is apparent, too, that it was the intention of the parties that the covenant to pay should run with the land. The words used in that connection are those usually and aptly employed for the purpose: ‘John Hauck hereby binds himself, his heirs, executors, administrators and assigns, that whenever, after the erection of said wall or walls by the party of the second part, said Hauck, his heirs, executors, administrators or assigns shall, in any building he or they may erect/ etc., they will pay, etc. A continuing covenant may exist without the word ‘assigns,’ or ‘grantees,’ but when these or equivalent words are used they become persuasive of the intent of the parties.”
The effect of the concluding paragraph of the contract, which is quoted in the opinion, may be better determined upon a consideration of the entire instrument. It reads as follows:
“This agreement, made and entered into this 22d day of July, A. d. 1885, by and between G. W. C. Rohrer, and Maggie A. Rohrer, his wife, J. E. Bone-brake, and Elvira A. Bonebrake, his wife, of Abilene, Kan., parties of the first part, and W. S. Hodge and Laura T. Hodge, his wife, of Abilene, Kan., parties of the second part:
“Witnesseth, that whereas, the parties of the first part are the owners of lot seven (7), and the parties of the second part are the owners of lot six (6), in Henry, Hodge & Reed’s subdivision of Thompson & McCoy’s addition to the city of Abilene, Dickinson county, Kansas, now, therefore, the parties of the first part, for and in consideration of the promises ‘and agreements of the parties of the second part hereinafter contained, hereby grant and give to the parties of the second part the right and privilege to build the west wall of a two-story brick-and-stone building on the line separating said lots in said subdivision from each other — that is to say, one-half of said west wall of said building to be located on said lot seven (7). Said wall shall be of the following material and dimensions, to wit: The base shall be of stone, and be three *765feet wide and ten feet high; the first-story wall shall be brick, and be sixteen inches wide and sixteen feet high; the second-story wall shall be brick, and be twelve inches thick and ten feet high; all of said wall to extend the full length of said lots on said separating line.
“And the said parties of the first part further promise and agree that when they shall build on their said lot seven (7) they will pay to the said parties of the second part one-half the value of said west wall, and use the same as a division wall; the value of the same to be fixed by three appraisers, to be selected, one by the parties of the first part, one by the parties of the second part, the two so chosen to select a third.
“The parties of the second part, for and in consideration of the promises and agreements of the parties of the first part, as herein contained, do hereby promise and agree to build said wall on the location, and of the materials and dimensions, hereinbefore described and set out, and, when said parties of the first part build on their said lot, to take one-half of the value of said wall, to be fixed and determined as hereinbefore provided, and permit the said parties of the first part to use the same as a division wall.
“The parties hereto bind and obligate their heirs, executors, administrators and assigns to the fulfilment of all the terms and covenants of this agreement.”
If the last paragraph, as contended by the defendant in error, means only that the personal obligations assumed by the parties shall be binding upon their respective estates, then, as said in the motion for a rehearing, it expresses absolutely nothing that the law does not imply, and is utterly without force. It should not be so treated if there is a reasonable and natural construction available that will give it some effect. We interpret it as in substance a stipulation that the covenants of the agreement shall run with the land. It is not expressly said that the benefits of the contract shall accrue to the heirs, executors, administrators and assigns of the builders of the wall, but there is an express reference to the heirs, execu*766tors, administrators and assigns of all the parties, and the provision that all the terms of the contract shall be binding upon them clearly indicates an intention to establish a permanent status between the respective owners of the two lots with reference to the party wall. In the body of the contract the reading is that the first parties shall pay the money to the second parties, no mention being made of the heirs, executors, administrators or assigns of either. But the second parties affirmatively agree not only to build the wall according to certain specifications but to take one-half the value, to be fixed in a prescribed manner, and to permit the first parties to use it as a division wall. These agreements are by the. very letter of the contract made binding upon the heirs, executors, administrators and assigns of the second parties. This shows that it was within the contemplation of the parties that the payment should be made to the successors in interest of the builders of the wall quite as explicitly as though their assigns were mentioned each time they were themselves referred to in the contract.
The case of Thomson v. Curtis, 28 Iowa, 229, although turning upon the interpretation of a statute, is not without value here as illustrating a view of the relations of adjoining owners with regard to a party wall, whether arising from statute or contract. The statute there construed provided that the owner of a building lot might rest one-half of his wall on his neighbor’s land, and that the neighbor should have the right thereafter to make it a wall in common by paying half its value to the “person who built it.” In the opinion it was said:
“We hold that the right to the half of the wall resting upon the adjoining lot is, under our statute, a right running with the land. This holding is grounded upon both the language and the reason of the law. . . . A party who is not a neighbor — an adjoining owner — has no right to rest a half-wall upon another’s *767property. This right exists only in a neighbor, and when he ceases to be a neighbor the right in Mm must cease also, or pass to him who becomes a neighbor in his stead. Since it is a right, privilege or easement existing in favor of an owner or neighbor, it must pass when the ownership or neighborship passes, or it must abate entirely. It cannot exist as a separate property. The phrase, ‘person who built it,’ contained in the statute, can only mean the owner, whether he became such by building the wall in person, or hiring it done by another, or by purchasing it with the lot after it is built.”
The motion for a rehearing is denied.